


Board of Directors
Register.com, Inc.
575 Eighth Avenue, 8th Floor
New York, NY 10018


February 6, 2005

RE:  NONRENEWAL OF EMPLOYMENT AGREEMENT


Gentlemen:

         I refer to my employment agreement (the "Agreement") dated as of
June 16, 2003 with Register.com, Inc. (the "Company").

         On the terms herein stated, please accept this letter as confirmation
of my intention not to extend the term of my employment as Chief Executive
Officer of the Company following expiration of the Initial Term (as defined in
the Agreement), and my further agreement to step down from that position as soon
as my successor has been hired and indicates that he or she is ready to assume
the position of Chief Executive Officer.

         In connection with and in consideration of the foregoing, you and I
agree that, for purposes of determining the consequences of termination of my
employment as Chief Executive Officer, this letter shall not constitute written
notice of my intention not to extend the Agreement, but shall instead be notice
of my termination of employment as Chief Executive Officer for Good Reason under
Section 9(c) of the Agreement as of the earlier of the Company's appointment of
a successor Chief Executive Officer or the "Expiration Date" of my "Initial
Term" of employment (each as defined in the Agreement), which notice is hereby
accepted by the Company.

         If you are in agreement with the foregoing, please so indicate by
signing in the space provided below.


Sincerely,

  /s/ Peter A. Forman
---------------------
Peter A. Forman

Agreed and accepted:

Register.com, Inc.

By  /s/ Mitchell I. Quain
  -----------------------
Mitchell I. Quain
Chairman of the Board






